Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Raul Uriarte-Limon,                     Case No.

12                Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      Barbara Hanke;                          Act; Unruh Civil Rights Act
        David Joseph;
15      Andres Joven; and Does 1-10,

16                Defendants.

17
18            Plaintiff Raul Uriarte-Limon complains of Barbara Hanke; David

19    Joseph; Andres Joven; and Does 1-10 (“Defendants”), and alleges as follows:

20
21      PARTIES:

22      1. Plaintiff is a California resident with physical disabilities. He is a

23    paraplegic who uses a wheelchair.

24      2. Defendants Barbara Hanke and David Joseph owned the real property

25    located at or about 8115 Pearblossom Hwy, Littlerock, California, in June

26    2019.

27      3. Defendants Barbara Hanke and David Joseph own the real property

28    located at or about 8115 Pearblossom Hwy, Littlerock, California, currently.


                                            1

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 2 of 8 Page ID #:2




 1      4. Defendant Andres Joven owned Que Paisa Restaurant located at or
 2    about 8115 Pearblossom Hwy, Littlerock, California, in June 2019.
 3      5. Defendant Andres Joven owns Que Paisa Restaurant (“Restaurant”)
 4    located at or about 8115 Pearblossom Hwy, Littlerock, California, currently.
 5      6. Plaintiff does not know the true names of Defendants, their business
 6    capacities, their ownership connection to the property and business, or their
 7    relative responsibilities in causing the access violations herein complained of,
 8    and alleges a joint venture and common enterprise by all such Defendants.
 9    Plaintiff is informed and believes that each of the Defendants herein,
10    including Does 1 through 10, inclusive, is responsible in some capacity for the
11    events herein alleged, or is a necessary party for obtaining appropriate relief.
12    Plaintiff will seek leave to amend when the true names, capacities,
13    connections, and responsibilities of the Defendants and Does 1 through 10,
14    inclusive, are ascertained.
15
16      JURISDICTION & VENUE:
17      7. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      8. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 3 of 8 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
 3    himself of its goods and to assess the business for compliance with the
 4    disability access laws.
 5      11. The Restaurant is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide accessible restrooms in conformance with the ADA Standards as it
 9    relates to wheelchair users like the plaintiff.
10      13. On information and belief, the defendants currently fail to provide
11    accessible restrooms.
12      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
13    provide accessible parking in conformance with the ADA Standards as it
14    relates to wheelchair users like the plaintiff.
15      15. On information and belief, the defendants currently fail to provide
16    accessible parking.
17      16. Moreover, on the date of the plaintiff’s visit, the defendants failed to
18    provide accessible paths of travel at the front door of the Restaurant in
19    conformance with the ADA Standards as it relates to wheelchair users like the
20    plaintiff.
21      17. On information and belief, the defendants currently fail to provide
22    accessible paths of travel at the front door of the Restaurant.
23      18. On the date of the plaintiff’s visit, the defendants failed to provide
24    accessible sales counters in conformance with the ADA Standards as it relates
25    to wheelchair users like the plaintiff.
26      19. On information and belief, the defendants currently fail to provide
27    accessible sales counters.
28      20. Finally, on the date of the plaintiff’s visit, the defendants failed to


                                                3

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 4 of 8 Page ID #:4




 1    provide accessible dining surfaces in conformance with the ADA Standards as
 2    it relates to wheelchair users like the plaintiff.
 3      21. On information and belief, the defendants currently fail to provide
 4    accessible dining surfaces.
 5      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 6    personally encountered these barriers.
 7      23. By failing to provide accessible facilities, the defendants denied the
 8    plaintiff full and equal access.
 9      24. The failure to provide accessible facilities created difficulty and
10    discomfort for the Plaintiff.
11      25. The defendants have failed to maintain in working and useable
12    conditions those features required to provide ready access to persons with
13    disabilities.
14      26. The barriers identified above are easily removed without much
15    difficulty or expense. They are the types of barriers identified by the
16    Department of Justice as presumably readily achievable to remove and, in fact,
17    these barriers are readily achievable to remove. Moreover, there are numerous
18    alternative accommodations that could be made to provide a greater level of
19    access if complete removal were not achievable.
20      27. Plaintiff will return to the Restaurant to avail himself of its goods and to
21    determine compliance with the disability access laws once it is represented to
22    him that the Restaurant and its facilities are accessible. Plaintiff is currently
23    deterred from doing so because of his knowledge of the existing barriers and
24    his uncertainty about the existence of yet other barriers on the site. If the
25    barriers are not removed, the plaintiff will face unlawful and discriminatory
26    barriers again.
27      28. Given the obvious and blatant nature of the barriers and violations
28    alleged herein, the plaintiff alleges, on information and belief, that there are


                                                4

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 5 of 8 Page ID #:5




 1    other violations and barriers on the site that relate to his disability. Plaintiff will
 2    amend the complaint, to provide proper notice regarding the scope of this
 3    lawsuit, once he conducts a site inspection. However, please be on notice that
 4    the plaintiff seeks to have all barriers related to his disability remedied. See
 5    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 6    encounters one barrier at a site, he can sue to have all barriers that relate to his
 7    disability removed regardless of whether he personally encountered them).
 8
 9    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11    Defendants.) (42 U.S.C. section 12101, et seq.)
12      29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13    again herein, the allegations contained in all prior paragraphs of this
14    complaint.
15      30. Under the ADA, it is an act of discrimination to fail to ensure that the
16    privileges, advantages, accommodations, facilities, goods and services of any
17    place of public accommodation is offered on a full and equal basis by anyone
18    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19    § 12182(a). Discrimination is defined, inter alia, as follows:
20              a. A failure to make reasonable modifications in policies, practices,
21                 or procedures, when such modifications are necessary to afford
22                 goods,     services,     facilities,   privileges,    advantages,      or
23                 accommodations to individuals with disabilities, unless the
24                 accommodation would work a fundamental alteration of those
25                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26              b. A failure to remove architectural barriers where such removal is
27                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                 defined by reference to the ADA Standards.


                                                5

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 6 of 8 Page ID #:6




 1             c. A failure to make alterations in such a manner that, to the
 2                 maximum extent feasible, the altered portions of the facility are
 3                 readily accessible to and usable by individuals with disabilities,
 4                 including individuals who use wheelchairs or to ensure that, to the
 5                 maximum extent feasible, the path of travel to the altered area and
 6                 the bathrooms, telephones, and drinking fountains serving the
 7                 altered area, are readily accessible to and usable by individuals
 8                 with disabilities. 42 U.S.C. § 12183(a)(2).
 9      31. When a business provides facilities such as restrooms, it must provide
10    accessible restrooms.
11      32. Here, accessible restrooms have not been provided.
12      33. When a business provides parking for its customers, it must provide
13    accessible parking.
14      34. Here, accessible parking has not been provided.
15      35. When a business provides paths of travel, it must provide accessible
16    paths of travel.
17      36. Here, accessible paths of travel have not been provided.
18      37. When a business provides facilities such as sales or transaction counters,
19    it must provide accessible sales or transaction counters.
20      38. Here, accessible sales counters have not been provided.
21      39. When a business provides facilities such as dining surfaces, it must
22    provide accessible dining surfaces.
23      40. Here, accessible dining surfaces have not been provided.
24      41. The Safe Harbor provisions of the 2010 Standards are not applicable
25    here because the conditions challenged in this lawsuit do not comply with the
26    1991 Standards.
27      42. A public accommodation must maintain in operable working condition
28    those features of its facilities and equipment that are required to be readily


                                             6

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 7 of 8 Page ID #:7




 1    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2       43. Here, the failure to ensure that the accessible facilities were available
 3    and ready to be used by the plaintiff is a violation of the law.
 4
 5    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 6    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 7    Code § 51-53.)
 8       44. Plaintiff repleads and incorporates by reference, as if fully set forth
 9    again herein, the allegations contained in all prior paragraphs of this
10    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11    that persons with disabilities are entitled to full and equal accommodations,
12    advantages, facilities, privileges, or services in all business establishment of
13    every kind whatsoever within the jurisdiction of the State of California. Cal.
14    Civ. Code §51(b).
15       45. The Unruh Act provides that a violation of the ADA is a violation of the
16    Unruh Act. Cal. Civ. Code, § 51(f).
17       46. Defendants’ acts and omissions, as herein alleged, have violated the
18    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19    rights to full and equal use of the accommodations, advantages, facilities,
20    privileges, or services offered.
21       47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22    discomfort or embarrassment for the plaintiff, the defendants are also each
23    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24    (c).)
25
26
27
28


                                               7

      Complaint
Case 2:19-cv-10498-SVW-GJS Document 1 Filed 12/11/19 Page 8 of 8 Page ID #:8




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: November 27, 2019         CENTER FOR DISABILITY ACCESS
13
14
                                       By:
15
16                                     ____________________________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             8

      Complaint
